DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on October 8, 2019.  Claims 1-20 are pending.  Claims 1, 6, 16 and 19 are independent.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 8, 2019 has been considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  The Forms PTO-1449 are signed and attached hereto.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2014/0288814 to Schoenherr in view of U.S. Patent Publication No. 2015/0350607 to Kim et al. (hereinafter “Kim”).
With respect to independent 1, Schoenherr discloses a front ultrasonic sensor disposed on a front portion of the subject vehicle (see reference numerals 22 and 23 of Figure 1); 
a rear ultrasonic sensor disposed on the rear portion 10of the subject vehicle (see reference numerals 21 through 24 of Figure 1); and 
a controller comprising at least one processor, a controller configured to compare a measured distance to a tracking-target vehicle by the front ultrasonic sensor and a measured distance to the tracking- 15target vehicle by the rear ultrasonic sensor (see paragraph [0024]:  ascertain the position of the sensed object due to the transit time difference in the response signal to a first ultrasonic sensor and to a neighboring second ultrasonic sensor of the driving assistance system.  The use of multiple first and/or second ultrasonic sensors permits an angle resolution and may also, in addition to the distance from the object, advantageously ascertain its position.  The steps according to the present invention may advantageously be repeated.  The emission of multiple query signals in succession may be used to determine the speed of the approaching object.  Consequently, the method according to the present invention is able to ascertain very precisely the risk in a passing maneuver and to suppress false warnings.), and determine whether the tracking-target device enters or exits a dangerous area of a rear-cross blind spot of the subject vehicle, using a result of the comparing (see paragraph [0039]: When using multiple ultrasonic sensors 21 through 24 and 31 through 34, an angle resolution may be carried out so that not only the distance from the external vehicle and its speed are ascertainable but also its position may be ascertained.  The method according to the present invention therefore makes it possible to ascertain very accurately the danger of a passing maneuver and to suppress false warnings.).  
Schoenherr does not explicitly disclose a rear-cross sensor disposed on a rear portion of a 5subject vehicle and composed of at least one of a radar, a lidar, and a camera.
Kim discloses that the processor may control at least one of the cameras 195a, 195b, 195c, and 195d to be operated in the first mode to detect a blind spot. Referring to FIG. 17(b), the first mode may be executed based on operation of the ultrasonic sensors (see paragraph [0144]).
It would have been obvious to combine sensors such as a rear-cross cameras of Kim along with the ultra-sonic sensors in the detection device of Schoenherr in order to provide environmental information and depth data that provides proximity to the subject vehicle to efficiently determine the blind spot region.
With respect to dependent claim 202, Schoenherr does not explicitly disclose a display configured to display entry of exit to a driver when the tracking-target vehicle enters or exits the dangerous area as the result of determining by the 25controller.  
Kim discloses that the processor 170 may process a side rear region 1115 of the photographing region 1100 in the first mode in a case in which the vehicle is moving forward at the first speed or more.  As a result, it is possible to monitor a blind spot region.  Here, the camera 195a may be moved according to the first mode to face laterally, for example.  The processor 170 may generate and display an image for the blind spot region and detect an object in the image. FIGS. 12A and 12B are views showing, by way of example, regions photographed by the respective cameras in the first mode and the second mode.  FIG. 12A shows, by way of example, that the left side view camera 195a photographs a left side rear region 1210, the rear view camera 195b photographs a rear region 1212, the right side view camera 195c photographs a right side rear region 1214, and the front view camera 195d photographs a front region 1216 in the first mode In the first mode, the processor 170 may control an image containing at least the left side rear region 1210 and the right side rear region 1214 of the photographed regions to be generated and displayed on the display unit 180. (See paragraphs [0123] and [0124]).  
It would have been obvious combine the image display of Kim with the visual display of Kim in order to provide efficient warning and safe maneuver of the vehicle.
Schoenherr discloses wherein a range of the dangerous area is different for the passive passing and the active passing (see paragraph [0014]:  If an object has been detected in the blind spot, the means may generate an acoustic signal or activate a visual display on the dashboard or in the respective exterior mirror.  Furthermore, it may be provided that the device is able to classify the approaching danger and adjust the warning signal depending on the position and/or speed of the detected object.).  
With respect to dependent claim 54, Schoenherr discloses wherein the dangerous area is set further forward in the passive passing than in the active passing (see paragraph [0014]:  If an object has been detected in the blind spot, the means may generate an acoustic signal or activate a visual display on the dashboard or in the respective exterior mirror.  Furthermore, it may be provided that the device is able to classify the approaching danger and adjust the warning signal depending on the position and/or speed of the detected object.).  
With respect to dependent claim 5, Schoenherr discloses 10wherein the controller configured to track the tracking- target vehicle in a rear-cross sensor area using the rear- cross sensor; and calculate a position of a specific portion of the tracking-target vehicle while the measured distance to the tracking-target vehicle by the rear 15ultrasonic sensor increases with the measured distance to the tracking-target vehicle by the front ultrasonic sensor maintained at a constant level, and wherein whether the tracking-target vehicle exits the dangerous area is determined on the basis of whether the 20position of the specific portion of the tracking-target vehicle exits a reference position (see paragraph [0024]: A second particular advantage of the present invention is that it is possible to ascertain the position of the sensed object due to the transit time difference in the response signal to a first ultrasonic sensor and to a neighboring second ultrasonic sensor of the driving assistance system.  The use of multiple first and/or second ultrasonic sensors permits an angle resolution and may also, in addition to the distance from the object, advantageously ascertain its position.  The steps according to the present invention may advantageously be repeated.  The emission of multiple query signals in succession may be used to determine the 
With respect to independent claim 6, Schoenherr discloses comparing a measured distance to the tracking-target vehicle by the front ultrasonic sensor and a measured 5distance to the tracking-target vehicle by the rear ultrasonic sensor (see paragraph [0024]:  ascertain the position of the sensed object due to the transit time difference in the response signal to a first ultrasonic sensor and to a neighboring second ultrasonic sensor of the driving assistance system.  The use of multiple first and/or second ultrasonic sensors permits an angle resolution and may also, in addition to the distance from the object, advantageously ascertain its position.  The steps according to the present invention may advantageously be repeated.  The emission of multiple query signals in succession may be used to determine the speed of the approaching object.  Consequently, the method according to the present invention is able to ascertain very precisely the risk in a passing maneuver and to suppress false warnings.), 
determining whether the tracking-target vehicle enters or exits a dangerous area in a rear-cross blind spot of the subject vehicle using a result of the comparing, 10wherein whether the tracking-target vehicle enters or exits the dangerous area is determined for each of passive passing in which the tracking-target vehicle passes the subject vehicle and active passing in which the subject vehicle passes the tracking-target vehicle (see paragraph [0039]: When using multiple ultrasonic sensors 21 through 24 and 31 through 34, an angle resolution may be carried out so that not only the distance from the external vehicle and its speed are ascertainable but also its position may be ascertained.  The method according to the present invention therefore makes it possible to ascertain very accurately the danger of a passing maneuver and to suppress false warnings.).  
With respect to dependent claim 7, Schoenherr discloses wherein a range of the dangerous area is different for the passive passing and the active passing (see paragraph [0014]:  
With respect to dependent claim 208, Schoenherr discloses wherein the dangerous area is set further forward in the passive passing than in the active passing (see paragraph [0014]:  If an object has been detected in the blind spot, the means may generate an acoustic signal or activate a visual display on the dashboard or in the respective exterior mirror.  Furthermore, it may be provided that the device is able to classify the approaching danger and adjust the warning signal depending on the position and/or speed of the detected object.).    
With respect to dependent claim 9, Schoenherr discloses calculating a position of a specific portion of the tracking-target vehicle while the measured distance to the 5tracking-target vehicle by the rear ultrasonic sensor increases with the measured distance to the tracking-target vehicle by the front ultrasonic sensor maintained at a constant level, wherein whether the tracking-target vehicle exits the 10dangerous area is determined on the basis of whether the position of the specific portion of the tracking-target vehicle exits a reference position (see paragraph [0024]: A second particular advantage of the present invention is that it is possible to ascertain the position of the sensed object due to the transit time difference in the response signal to a first ultrasonic sensor and to a neighboring second ultrasonic sensor of the driving assistance system.  The use of multiple first and/or second ultrasonic sensors permits an angle resolution and may also, in addition to the distance from the object, advantageously ascertain its position.  The steps according to the present invention may advantageously be repeated.  The emission of multiple query signals in succession may be used to determine the speed of the approaching object.  Consequently, the method according to the present invention is able to ascertain very precisely the risk in a passing maneuver and to suppress false warnings.).  
Schoenherr does not explicitly disclose tracking the tracking-target vehicle in a rear-cross sensor area using the rear-cross sensor.
Kim discloses a processor 170 that may generate an around view image as previously described. In addition, the processor 170 may detect, verify, and track an object in the around view image and, in addition, detect the distance to the object. (See paragraph [0140]). 
It would have been obvious to combine sensors such as a rear-cross cameras of Kim along with the ultra-sonic sensors in the detection device of Schoenherr in order to provide environmental information and depth data that provides proximity to the subject vehicle to efficiently determine the blind spot region.
With respect to independent claim 10, Schoenherr discloses wherein the specific 15portion of the tracking-target vehicle is a rear bumper (see reference numerals 2 and 21 of Figure 1).
With respect to independent claim 11, Schoenherr discloses wherein the reference position is a frontmost horizontal line of the dangerous area (see paragraph [0014]:  If an object has been detected in the blind spot, the means may generate an acoustic signal or activate a visual display on the dashboard or in the respective exterior mirror.  Furthermore, it may be provided that the device is able to classify the approaching danger and adjust the warning signal depending on the position and/or speed of the detected object.).  
With respect to independent claim 12, Schoenherr discloses in the active passing: calculating a position of a specific portion of the tracking-target vehicle while the measured distance to the 25tracking-target vehicle by the front ultrasonic sensor 42increases with the measured distance to the tracking-target vehicle by the rear ultrasonic sensor maintained at a constant level as a result of comparing the measured distance to the tracking-target vehicle by the front 5ultrasonic sensor and the measured distance to the tracking-target vehicle by the rear ultrasonic sensor; determining that the tracking-target vehicle has entered the dangerous area when the specific portion of the tracking-target vehicle enters a reference position (see paragraph [0024]: A second particular advantage of the present invention is that it is possible to ascertain the 
Schoenherr does not explicitly disclose 10tracking the tracking-target vehicle in a rear-cross sensor area using the rear-cross sensor.  
Kim discloses that the processor may control at least one of the cameras 195a, 195b, 195c, and 195d to be operated in the first mode to detect a blind spot. Referring to FIG. 17(b), the first mode may be executed based on operation of the ultrasonic sensors.  The left side view camera 195a may photograph a left side rear region 1210, the rear view camera 195b may photograph a rear region 1212, the right side view camera 195c may photograph a right side rear region 1214, and the front view camera 195d may photograph a front region 1216.  Consequently, the first mode may be executed based on operation of the ultrasonic sensors in addition to the speed of the vehicle, thereby improving user convenience (See paragraphs [0144] and [0145]).
It would have been obvious to combine sensors such as a rear-cross cameras of Kim along with the ultra-sonic sensors in the detection device of Schoenherr in order to provide environmental information and depth data that provides proximity to the subject vehicle to efficiently determine the blind spot region.
With respect to independent claim 13, Schoenherr discloses wherein the specific portion of the tracking-target vehicle is a front bumper (see reference numerals 22 and 23 of Figure 1).
With respect to independent claim 14, Schoenherr discloses wherein the reference position is a frontmost horizontal line of the dangerous area (see paragraph [0014]:  If an object 
With respect to independent claim 2015, Schoenherr does not explicitly disclose displaying information about entry or exit to a driver when the tracking-target vehicle enters or exits the dangerous area.
Kim discloses a processor 170 that may process a side rear region 1115 of the photographing region 1100 in the first mode in a case in which the vehicle is moving forward at the first speed or more.  As a result, it is possible to monitor a blind spot region.  Here, the camera 195a may be moved according to the first mode to face laterally, for example.  The processor 170 may generate and display an image for the blind spot region and detect an object in the image. FIGS. 12A and 12B are views showing, by way of example, regions photographed by the respective cameras in the first mode and the second mode.  FIG. 12A shows, by way of example, that the left side view camera 195a photographs a left side rear region 1210, the rear view camera 195b photographs a rear region 1212, the right side view camera 195c photographs a right side rear region 1214, and the front view camera 195d photographs a front region 1216 in the first mode In the first mode, the processor 170 may control an image containing at least the left side rear region 1210 and the right side rear region 1214 of the photographed regions to be generated and displayed on the display unit 180. (See paragraphs [0123] and [0124]).  
It would have been obvious combine the image display of Kim with the visual display of Kim in order to provide efficient warning and safe maneuver of the vehicle.
With respect to independent claims 16 and 19, Schoenherr discloses 10comparing a measured distance to the tracking-target vehicle by the front ultrasonic sensor and a measured distance to the tracking-target vehicle by the rear ultrasonic sensor (see paragraph [0024]:  ascertain the position of the sensed object due to the transit time difference in the response signal 
calculating a position of a specific portion of the 15tracking-target vehicle while the measured distance to the tracking-target vehicle by the rear ultrasonic sensor increases with the measured distance to the tracking-target vehicle by the front ultrasonic sensor maintained at a constant level (see paragraph [0024]: A second particular advantage of the present invention is that it is possible to ascertain the position of the sensed object due to the transit time difference in the response signal to a first ultrasonic sensor and to a neighboring second ultrasonic sensor of the driving assistance system.  The use of multiple first and/or second ultrasonic sensors permits an angle resolution and may also, in addition to the distance from the object, advantageously ascertain its position.  The steps according to the present invention may advantageously be repeated.  The emission of multiple query signals in succession may be used to determine the speed of the approaching object.  Consequently, the method according to the present invention is able to ascertain very precisely the risk in a passing maneuver and to suppress false warnings.); and  
20determining whether the tracking-target vehicle exits a dangerous area in a rear-cross blind spot of the subject vehicle, wherein whether the tracking-target vehicle exits the dangerous area is determined on the basis of whether the 44position of the specific portion of the tracking-target vehicle exits a reference position (see paragraph [0039]: When using multiple ultrasonic sensors 21 through 24 and 31 through 34, an angle resolution may be carried out so that not only the distance from the external vehicle and its speed are ascertainable but also its position may 
Schoenherr does not explicitly disclose tracking the tracking-target vehicle in a rear-cross sensor area using the rear-cross sensor.
Kim discloses a processor 170 that may generate an around view image as previously described. In addition, the processor 170 may detect, verify, and track an object in the around view image and, in addition, detect the distance to the object. (See paragraph [0140]).
It would have been obvious to combine sensors such as a rear-cross cameras of Kim along with the ultra-sonic sensors in the detection device of Schoenherr in order to provide environmental information and depth data that provides proximity to the subject vehicle to efficiently determine the blind spot region.
With respect to dependent claim 17, Schoenherr discloses wherein the specific 5portion of the tracking-target vehicle is a rear bumper (see reference numerals 2 and 21 of Figure 1).
With respect to dependent claim 18, Schoenherr discloses wherein the reference position is a frontmost horizontal line of the dangerous area (see paragraph [0014]:  If an object has been detected in the blind spot, the means may generate an acoustic signal or activate a visual display on the dashboard or in the respective exterior mirror.  Furthermore, it may be provided that the device is able to classify the approaching danger and adjust the warning signal depending on the position and/or speed of the detected object.).    
With respect to dependent claim 20, Schoenherr discloses wherein the specific portion of the tracking-target vehicle is a front bumper (see reference numerals 22 and 23 of Figure 1), 15and wherein the reference position is a frontmost horizontal line of the dangerous area (see paragraph [0014]:  If an object has been detected in the blind spot, the means may generate an acoustic signal or activate a visual display on the dashboard or in the respective exterior mirror.  Furthermore, it may be provided that the device is able to classify the approaching danger and adjust the warning signal depending on the position and/or speed of the detected object.).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661